Case 1:19-cv-02705-REB-STV Document 41 Filed 10/15/20 USDC Colorado Page 1 of 2


                            IN UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:19-cv-02705-REB-STV

  Charles Luciano,
          Plaintiff,
  v.

  The Giving Tree of Denver, LLC,
         Defendant/3rd Party Claimant,
  v.

  Text Rewards Program d/b/a/ Full Circle
  Media, A dissolved Colorado Limited Liability
  Company
  Third-party Defendants.


                                 STIPULATION OF DISMISSAL



         IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their

  respective counsel as follows that, pursuant to FRCP 41(a)(1)(A)(ii), the above-captioned action

  is hereby dismissed in its entirety with prejudice and without costs to any party.

   Charles Luciano                               The Giving Tree of Denver, LLC

   ___/s/ Sergei Lemberg__________               __/s/ William Groh____________

   Sergei Lemberg, Esq.                          William Groh, Esq.
   Lemberg Law, LLC                              Scott Brenner, Esq.
   43 Danbury Road, Third Floor                  842 W. South Boulder Rd.
   Wilton, CT 06897                              Suite #100
   Telephone: (203) 653-2250                     Louisville, CO 80027
   slemberg@lemberglaw.com                       Telephone: (303) 665-9845
   Attorneys for Plaintiff                       Counsel for The Giving Tree
                                                 of Denver, LLC


  _____________________________
  SO ORDERED
Case 1:19-cv-02705-REB-STV Document 41 Filed 10/15/20 USDC Colorado Page 2 of 2




                                   CERTIFICATE OF SERVICE

          I hereby certify that on October 15, 2020, a true and correct copy of the foregoing
  Stipulation of Dismissal was served electronically by the U.S. District Court for the District of
  Colorado Electronic Document Filing System (ECF) and that the document is available on the
  ECF system.
                                                By_/s/ Sergei Lemberg_________
                                                     Sergei Lemberg, Esq.




                                                   2
